Reversed and Remanded; Opinion Filed December 12, 2018.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-17-01348-CV

                             ROBERT LAROSE, Appellant
                                       V.
                 REHJ, INC. D/B/A HOLMES, DIGGS & EAMES, Appellee

                        On Appeal from the 95th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-17-03886

                              MEMORANDUM OPINION
                         Before Justices Stoddart, Whitehill, and Boatright
                                    Opinion by Justice Stoddart

       This is a restricted appeal from a default judgment rendered against “Robert LaRose” in

favor of REHJ, Inc. d/b/a Holmes, Diggs & Eames. LaRose was served under an order for

alternative service under rule 106 of the rules of civil procedure. He argues there is error on the

face of the record because the declaration in support of the motion for substituted service fails to

state his usual place of abode, usual place of business, or other place where he is likely to be found.

We reverse the default judgment and remand for a new trial.

                                           BACKGROUND

       REHJ filed suit against LaRose for damages. The petition alleged LaRose could be served

at his usual place of abode, 2531 Himes Street, Irving, Texas. After attempting to serve LaRose
at that address, REHJ filed a motion for alternative service and a declaration1 signed by Sharlene

J. Barns, a private process server. The motion stated that reasonably effective notice of the suit

could be given by posting a copy of the citation and petition to the front door of 2531 Himes Street,

Irving, Texas.2 In her declaration, Barns stated she received the citation, plaintiff’s original

petition, and attached exhibits “to be delivered to Robert LaRose 2531 Himes Street Irving, Texas

75060.” Barns stated she went to that address on April 6, 2017 at 3:00 p.m., knocked on the front

door several times, received no answer, and left her business card on the door. She also noticed a

black Dodge Ram pickup truck parked in the driveway. She returned to her office and checked

the license plate on the pickup and found it was registered to “Robert Lee LaRose, Jr. at 2531

Himes Street Irving, Texas 75060.” Barns made another attempt to serve LaRose at the same

address on April 8, 2017 at 5:30 p.m., but no one answered. The declaration also states that, on

morning of April 10, 2017, Barns went to “251 Himes Street Irving, Texas 75060” and noticed the

same black Dodge Ram pickup parked in the driveway. Lights were one inside the residence, she

knocked on the door several times, but received no answer. She again left her business card with

her contact information on the door.

         The trial court signed an order authorizing alternative service on LaRose by posting a copy

of the citation and plaintiff’s original petition with attached exhibits to the front door of 2531

Himes Street, Irving, Texas 75060. The return of service, executed by Barns, states that she

delivered the suit papers to LaRose by posting them to the front door of 2531 Himes Street Irving,


          1
            An unsworn written declaration may be used in lieu of an affidavit if it complies with section 132.001 of
the civil practice and remedies code. TEX. CIV. PRAC. & REM. CODE ANN. § 132.001 (authorizing use of unsworn
declaration made under penalty of perjury in lieu of affidavit required by rule). Although appellant challenges the
sufficiency of the form of the declaration, we need not resolve that issue to dispose of this appeal. TEX. R. APP. P.
47.1.
         2
           The motion also requested service on LaRose by e-mail to a specific e-mail address, and the trial court’s
order allows service by e-mail as an alternative method. However, neither the declaration attached to the motion nor
any other evidence in the record establishes that e-mail to the stated address “will be reasonably effective to give the
defendant notice of the suit.” TEX. R. CIV. P. 106(b)(2). Thus the record does not support service by e-mail as a valid
method of service under rule 106.
                                                         –2–
Texas 75060.

                                      STANDARD OF REVIEW

        To prevail on a restricted appeal, the appellant “must establish that: (1) it filed notice of

the restricted appeal within six months after the judgment was signed; (2) it was a party to the

underlying lawsuit; (3) it did not participate in the hearing that resulted in the judgment complained

of and did not timely file any post-judgment motions or requests for findings of fact and

conclusions of law; and (4) error is apparent on the face of the record.” Alexander v. Lynda’s

Boutique, 134 S.W.3d 845, 848 (Tex. 2004); see TEX. R. APP. P. 30; id. 26.1(c); Norman

Commc’ns v. Tex. Eastman Co., 955 S.W.2d 269, 270 (Tex. 1997). Only the fourth element is at

issue in this case.

        A restricted appeal is a direct attack on the trial court’s judgment. Gen. Elec. Co. v. Falcon

Ridge Apts., J.V., 811 S.W.2d 942, 943 (Tex. 1991). For a default judgment to withstand direct

attack, strict compliance with the rules governing service of process must affirmatively appear on

the face of the record. See Primate Constr., Inc. v. Silver, 884 S.W.2d 151, 152 (Tex. 1994) (per

curiam); Lytle v. Cunningham, 261 S.W.3d 837, 839–40 (Tex. App.—Dallas 2008, no pet.). If the

record fails to show strict compliance with the rules of civil procedure governing issuance, service,

and return of citation, then the attempted service of process is invalid and of no effect. Lytle, 261

S.W.3d at 840. When the attempted service of process is invalid, the trial court acquires no

personal jurisdiction over the defendant, and the default judgment is void. Id.; see generally Tex.

R. Civ. P. 124.

        Under Rule 106, when service of process by personal delivery or by certified mail is

unsuccessful, the trial court may, “upon motion supported by affidavit,” authorize alternative

methods of service. TEX. R. CIV. P. 106(b). The motion must be supported by an affidavit “stating

the location of the defendant’s usual place of business or usual place of abode or other place where


                                                 –3–
the defendant can probably be found,” and stating the specific facts showing that traditional service

has been attempted “at the location named in such affidavit but has not been successful.” Id. Upon

such a showing, the trial court may authorize service: (1) by leaving a true copy of the citation,

with a copy of the petition attached, with anyone over sixteen years of age at the location specified

in such affidavit (the defendant’s usual place of business or usual place of abode or other place

where the defendant can probably be found); or (2) in any other manner that the affidavit or other

evidence before the court shows will be reasonably effective to give the defendant notice of the

suit. Id.

        Failure to affirmatively show strict compliance with rule 106 renders the attempted service

of process invalid and of no effect. Garrels v. Wales Transp., 706 S.W.2d 757, 758 (Tex. App.—

Dallas 1986, no pet.); see also Wilson v. Dunn, 800 S.W.2d 833, 836 (Tex. 1990) (“Actual notice

to a defendant, without proper service, is not sufficient to convey upon the court jurisdiction to

render default judgment against him.”). There are no presumptions favoring valid issuance,

service, and return of citation in the face of a direct attack on a default judgment. Primate Constr.,

Inc., 884 S.W.2d at 152; Wilson, 800 S.W.2d at 836.

                                             ANALYSIS

        Because appellee obtained a default judgment by substituted service, it had the burden to

show appellant was served in the manner required by the applicable rule or statute. See Dolly v.

Aethos Commc’ns Sys., Inc., 10 S.W.3d 384, 388 (Tex. App.—Dallas 2000, no pet.). Virtually

any deviation will be sufficient to set aside a default judgment in a restricted appeal. Id.; see also

Clark v. Newman, No. 05-15-01393-CV, 2017 WL 2255587, at *2 (Tex. App.—Dallas May 23,

2017, no pet.) (mem. op.). Strict compliance is particularly important when substituted service

under rule 106 is involved. Dolly, 10 S.W.2d at 388.

        To support alternative service under rule 106(b), the affidavit must state the location of the


                                                 –4–
defendant’s usual place of business, usual place of abode, or other place where he can probably be

found. TEX. R. CIV. P. 106(b); see James v. Comm’n for Lawyer Discipline, 310 S.W.3d 586, 590–

91 (Tex. App.—Dallas 2010, no pet.). This Court’s opinion in Garrels v. Wales Transportation,

Inc., 706 S.W.2d 757 (Tex. App.—Dallas 1986, no writ), is instructive. In Garrels, the plaintiff’s

unsworn motion for substituted service stated a particular address was the defendant’s home

address, but the supporting affidavit did not include such a statement. Id. at 758–59. Concluding

the unsworn motion was insufficient, this Court stated that before the trial court may order

substituted service under rule 106, “there must be evidence of probative value that the location

stated in the affidavit is the defendant’s usual place of business or usual place of abode or other

place where the defendant can probably be found.” Id. at 759. Garrels requires that the affidavit,

as opposed to only an unsworn motion, satisfy the requirements of rule 106(b). Id.; see James,

310 S.W.3d at 591.

       In this case, the declaration in support of substituted service does not state that the address

listed is LaRose’s usual place of business or abode or a place where he is likely to be found. See

Garrels, 706 S.W.2d at 759. It does recite Barns’s unsuccessful attempts to serve LaRose at the

2531 Himes Street address, her efforts to determine the truck’s registered owner, and that the black

Dodge pickup was parked there on April 6, 2017. However, the declaration also states that on

April 10, 2017 Barns went to a different address, “251 Himes Street,” and saw the same black

Dodge pickup parked in the driveway. REHJ argues the declaration is sufficient because Barnes

stated she checked the license plate on the Dodge pickup she saw at the address and found it was

registered to “Robert Lee LaRose, Jr.” at that address. The declaration does not state how Barnes

“checked” the license plate or had personal knowledge that the vehicle was registered to this

person. See Wilson, 800 S.W.2d at 836 (“[C]ourts have consistently held that substitute service

may not properly issue on a motion supported by an affidavit that is conclusory or otherwise

                                                –5–
insufficient.”); Brownlee v. Brownlee, 665 S.W.2d 111, 112 (Tex. 1984) (“Affidavits consisting

only of conclusions are insufficient to raise an issue of fact.”). Further, there is no evidence that

“Robert Lee LaRose, Jr.” is the same person as the defendant named in the lawsuit, Robert LaRose.

See Uvalde Country Club v. Martin Linen Supply Co., 690 S.W.2d 884, 885 (Tex. 1985) (return

showing service on “Henry Bunting” did not show strict compliance with rules for service of

process where petition alleged registered agent for service of process was “Henry Bunting, Jr.”);

Lytle v. Cunningham, 261 S.W.3d 837, 840 (Tex. App.—Dallas 2008, no pet.) (“[W]e cannot tell

whether ‘Mr. Chris Lytle’ and ‘Christopher Lytle’ are different persons or the same person.”).

          Given our obligation to rigidly enforce the rules governing service when a default judgment

is rendered, Hubicki v. Festina, 226 S.W.3d 405, 408 (Tex. 2007) (per curiam), we cannot conclude

Barns’s declaration shows strict compliance with rule 106(b). Accordingly, the declaration is

insufficient to support the order for substituted service and the error is apparent on the face of the

record.

                                            CONCLUSION

          Because the record does not show strict compliance with rule 106(b), we sustain LaRose’s

first issue, reverse the trial court’s default judgment, and remand this case for further proceedings.




                                                    /Craig Stoddart/
                                                    CRAIG STODDART
                                                    JUSTICE

171348F.P05




                                                 –6–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 ROBERT LAROSE, Appellant                           On Appeal from the 95th Judicial District
                                                    Court, Dallas County, Texas
 No. 05-17-01348-CV         V.                      Trial Court Cause No. DC-17-03886.
                                                    Opinion delivered by Justice Stoddart.
 REHJ, INC. D/B/A HOLMES, DIGGS &                   Justices Whitehill and Boatright
 EAMES, Appellee                                    participating.

    In accordance with this Court’s opinion of this date, the judgment of the trial court is
REVERSED and this cause is REMANDED to the trial court for a new trial.

       It is ORDERED that appellant ROBERT LAROSE recover his costs of this appeal from
appellee REHJ, INC. D/B/A HOLMES, DIGGS & EAMES.


Judgment entered this 12th day of December, 2018.




                                              –7–